Exhibit 10.1


SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (the “Agreement”) is entered into as of
October 14, 2020 (the “Effective Date”) by and among Evofem Biosciences, Inc., a
Delaware corporation (the “Company”), and the purchasers who execute a
counterparty signature page hereto (each, a “Purchaser”, and collectively, the
“Purchasers”).
RECITALS
WHEREAS, the Purchasers are willing, pursuant to the terms and conditions of
this Agreement, to purchase from the Company unsecured convertible promissory
notes in substantially the form attached hereto as Exhibit A (each as amended
and restated, supplemented or otherwise modified from time to time, the “Notes”)
in an aggregate principal amount of $25,000,000; and
WHEREAS, the Notes are subject to conversion into Common Stock of the Company on
the terms and subject to the conditions set forth herein.
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
AGREEMENT
1.DEFINITIONS.
1.1    Certain Defined Terms. As used in this Agreement, the following terms
shall have the following respective meanings:
“30-Day VWAP” means the average of the VWAP for each Trading Day in a period of
30 consecutive Trading Days.
“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (b) any officer or director of such Person. A Person shall be deemed
to be “controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 20% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, no Purchaser shall be deemed an Affiliate of the Company.
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.
“Change of Control” means (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as such
term is defined in Rule 13d‑3 under the Exchange Act), directly or indirectly,
of securities of the Company representing more than 50% of the total value or
total combined voting power of the Company’s




--------------------------------------------------------------------------------





then‑outstanding securities entitled to vote generally in the election of
Directors; (ii) a merger, consolidation, sale, exchange or other transaction or
series of related transactions (collectively, the “Transaction”) in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction direct or indirect beneficial ownership of
more than 50% of the total combined voting power of the outstanding securities
entitled to vote generally in the election of directors; or (iii) the sale,
exchange, transfer, license or other disposition of all or substantially all of
the assets of the Company. For the avoidance of doubt, in no event shall the
license of (a) the right to make or have made Phexxi in any country, or (b) the
right to sell, have sold or import Phexxi outside of the United States, in and
of itself, be deemed to constitute a Change of Control.
“Commission” or the “SEC” means the United States Securities and Exchange
Commission.
“Common Stock” means the Common Stock of the Company, par value $0.0001 per
share.
“Equity Securities” means (a) all shares of capital stock (whether denominated
as common stock or preferred stock), equity securities, beneficial, partnership
or membership interests, joint venture interests, participations or other
ownership or profit interests in, or equivalents (regardless of how designated)
of, a Person (other than an individual), whether voting or non-voting, and (b)
all debt or equity securities convertible into or exchangeable for any security
described in clause (a) or any other security described in this clause (b) and
all warrants, options or other rights to purchase, subscribe for or otherwise
acquire any such security, whether or not presently convertible, exchangeable or
exercisable.
“GAAP” means generally accepted accounting principles as in effect in the United
States of America.
“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority, self-regulatory organization or
instrumentality thereof, or any court, judicial, administrative or arbitral body
or public or private tribunal.
“Indebtedness” of any Person means without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all indebtedness evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person as
lessee under capital leases which have been or should be recorded as liabilities
on a balance sheet of such Person in accordance with GAAP, (d) all obligations
of such Person to pay the deferred purchase price of property or services
(excluding trade accounts payable in the ordinary course of business), (e) all
indebtedness secured by a Lien on the property of such Person, whether or not
such indebtedness shall have been assumed by such Person (with the amount
thereof being measured as the fair market value of such property), (f) all
obligations, contingent or otherwise, with respect to letters of credit (whether
or not drawn), banker’s acceptances and surety bonds issued for the account of
such Person, (g) all obligations for which such Person is obligated pursuant to
any interest rate swap, interest rate cap, interest rate collar or other
interest rate hedging agreement or derivative


2

--------------------------------------------------------------------------------





agreements or arrangements and, (h) all guarantees or other contingent
obligations of such Person in respect of any of the foregoing.
“Lien” means any mortgage, deed of trust, or pledge, security interest,
hypothecation, assignment, assigned deposit, arrangement, encumbrance,
encroachment, lien (statutory or otherwise), claim, option, reservation or
defect of any kind, or preference, or priority, or other security agreement or
preferential arrangement of any kind of or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing statement under the UCC, or under the comparable law of any other
jurisdiction).
“Material Adverse Effect” means any (i) adverse effect on the issuance, delivery
or validity of the Notes or on the ability of the Company to perform its
obligations under the Transaction Documents, or (ii) material adverse effect on
the condition (financial or otherwise), prospects, properties, assets,
liabilities, business or operations of the Company or any of its Subsidiaries
taken as a whole, in each case.
“Material Contract” means all written and oral contracts, agreements, deeds,
mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings: (i) which by their
terms involve, or would reasonably be expected to involve, aggregate payments by
or to the Company or any Subsidiary during any twelve month period in excess of
$1,000,000, (ii) the breach of which by the Company or any Subsidiary or the
termination of which would reasonably be expected to have a Material Adverse
Effect, or (iii) that have been required to be filed as exhibits by the Company
with the Commission since December 31, 2019 pursuant to Items 601(b)(1),
601(b)(2), 601(b)(4), 601(b)(9) or 601(b)(10) of Regulation S-K promulgated by
the Commission.
“Note Purchase Amount” means $25,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
“Phexxi” means the Company’s product with the tradename of PhexxiTM (lactic
acid, citric acid, and potassium bitartrate).
“Requisite Purchasers” means Purchasers holding a majority of the Outstanding
Balance, in the aggregate, of all Notes issued under this Agreement.
“Senior Agent” means Baker Bros. Advisors LP.
“Senior Debt Notes” means those certain senior secured convertible promissory
notes issued pursuant to the terms of the Senior Debt Purchase Agreement.
“Senior Debt Purchase Agreement” means that certain Securities Purchase and
Security Agreement, dated April 23, 2020, by and between the Company, its
wholly-owned domestic subsidiaries as guarantors, the Senior Purchasers, as
purchasers, and the Senior Agent, as designated agent.


3

--------------------------------------------------------------------------------





“Senior Purchasers” means those certain affiliates of Baker Bros. Advisors LP
who purchased Senior Debt Notes pursuant to the Senior Debt Purchase Agreement.
“Side Letter” means that certain Side Letter Agreement between the Company and
the signatories thereto, dated as of the date hereof.
“Stockholder Approval” means such approval as may be required by the applicable
rules and regulations of the Nasdaq Stock Market (or any successor entity),
including Nasdaq Stock Market Rule 5635, from the stockholders of the Company
with respect to the issuance of shares of Common Stock upon conversion of the
Notes.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body are at the time beneficially
owned, or the management of which is otherwise controlled (as determined in
accordance with GAAP), or both, by such Person.
“Trading Day” means a day on which trading in the Common Stock generally occurs
on a Trading Market; provided, that if the Common Stock is not so listed or
admitted for trading, “Trading Day” means a Business Day.
“Trading Market” has the meaning set forth in the definition of “VWAP.”
“Transaction Documents” means this Agreement and the Notes.
“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
relevant jurisdiction and as amended from time to time hereafter.
“VWAP” means, for any particular date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a nationally recognized securities exchange, inter-dealer quotation system or
over-the-counter market (a “Trading Market”), the daily volume weighted average
price of the Common Stock for such date (or the nearest preceding Trading Day)
on the Trading Market on which the Common Stock is then listed or quoted as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time)), (b) if OTCQB or OTCQX is not a Trading
Market, the volume weighted average price of the Common Stock for such date (or
the nearest preceding Trading Day) on OTCQB or OTCQX, as applicable, (c) if the
Common Stock is not then listed or quoted for trading on OTCQB or OTCQX and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
OTC Markets Group, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported, or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Requisite Purchasers, the reasonable documented fees and expenses
of which shall be paid by the Company.




4

--------------------------------------------------------------------------------





2.    NOTE PURCHASE.
2.1    Upon the terms and subject to the conditions herein contained, the
Company agrees to sell to each Purchaser, and each Purchaser agrees to purchase
from the Company at the Closing (as defined below), Notes, in consideration for
the amounts set forth on each Purchaser’s signature page attached hereto.
2.2    At or prior to the Closing Date (as defined below), each Purchaser will
pay the purchase price set forth on such Purchaser’s signature pages attached
hereto (the “Purchase Price”) by wire transfer of immediately available funds in
accordance with wire instructions provided by the Company to the Purchasers at
least two days prior to the Closing Date. On or before the Closing Date, the
Company will issue and deliver the Notes against delivery of the Purchase Price.
The foregoing notwithstanding, if the Purchaser has indicated to the Company at
the time of execution of this Agreement a need to settle on a “delivery versus
payment” basis, then the Company shall either deliver to such Purchaser (or such
Purchaser’s designated custodian) the original Notes, whereupon following
receipt of such instruments, then the Purchaser shall then promptly wire the
Purchase Price as provided in this Section 2.2.
2.3    Closing. Subject to the satisfaction of the closing conditions set forth
in Section 9, the closing with respect to the transactions contemplated in
Section 2 hereof (the “Closing”), shall take place remotely via the exchange of
documents and signatures on the second Trading Day after the Effective Date (the
“Closing Date”), or at such other time as the Company and Purchasers may agree.
3.    TERM; INTEREST; REPAYMENT; REDEMPTION; SUBORDINATION.
3.1    Term. The Notes and all accrued and unpaid interest thereon and any and
all other sums payable to the Purchasers hereunder shall be due and payable in
full on the earliest to occur of: (a) the fifth anniversary of the Closing Date,
(b) at the election of the Purchasers, the date of the consummation of a Change
of Control, and (c) the date of any acceleration of the Notes in accordance with
Section 8 (the “Maturity Date”). Subject to Section 3.3, the Notes may not be
prepaid prior to the fifth anniversary of the Closing Date without the prior
written consent of the Purchasers.
3.2    Interest; Repayment. Interest on the unpaid principal balance of the
Notes (such balance as increased as provided in this Section 3.2, the
“Outstanding Balance”) will accrue from the applicable Closing Date at the rate
of 7.5% per annum, calculated on the basis of a 360 day year and thirty (30)
days per month. Accrued interest shall accrete on a quarterly basis in arrears
to the Outstanding Balance. To the extent not previously converted pursuant to
Section 4 hereof, the Company will repay the Outstanding Balance plus all
accrued and unpaid interest thereon on the Maturity Date.
3.3    Optional Prepayment. The Company shall have the right to prepay the
Outstanding Balance, at the Company’s election, upon the consummation of a
Change of Control transaction.


5

--------------------------------------------------------------------------------





3.4    Subordination.
(a)    Notwithstanding anything to the contrary contained herein, the rights and
obligations of the Purchasers hereunder, including the Purchasers’ rights to
receive payments hereunder, shall be unsecured and are subordinate and junior in
right of payment to the prior payment and performance of the Secured Obligations
(as defined in the Senior Debt Purchase Agreement) in all respects (other than
unasserted contingent obligations).
(b)    The Purchasers shall hold, on behalf of and for the benefit of the Senior
Agent, any payment that any Purchaser receives in respect of any Note in
violation of this Section 3.4 and shall promptly pay over such payment to the
Senior Agent for application to the Secured Obligations (as defined in the
Senior Debt Purchase Agreement) in accordance with the terms of the Senior Debt
Purchase Agreement. Prior to the payment in full in cash of the Secured
Obligations (as defined in the Senior Debt Purchase Agreement), the Company
shall (i) promptly notify the Senior Agent of any payment to any Purchaser in
respect of any Note and (ii) promptly notify the Purchasers of any payment to
any Purchaser in respect of any Note in violation of this Section 3.4. Prior to
the payment in full in cash of the Secured Obligations (as defined in the Senior
Debt Purchase Agreement) other than unasserted contingent obligations, no
Purchaser shall sue, or initiate or participate with any others in any suit,
action or proceeding against, to enforce payment of or collect any payments
owing by the Company to any Purchaser under the Notes that are not permitted to
be made to any Purchaser by operation of this Section 3.4(b); provided, that
nothing in this Section 3.4(b) shall limit the Purchasers from participating in
a bankruptcy or insolvency proceeding pertaining to the Company. No amounts paid
to the Senior Agent under the Senior Debt Purchase Agreement by the Company or
turned over to the Senior Agent by any Purchaser pursuant to this Section 3.4(b)
shall reduce the aggregate amount payable under this Note.
(c)    The subordination provisions set forth in this Section 3.4 are for the
benefit of the Senior Agent and the Senior Purchasers. No right of the Senior
Agent to enforce the subordination provisions herein shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of the
Company or any Purchaser or by any noncompliance by the Company or any Purchaser
with the terms of this Agreement. No provision of this Section 3.4 may be
amended or otherwise modified in any manner adverse to the Senior Agent and the
Senior Purchasers without the prior written consent of the Senior Agent. The
Senior Agent shall be a third party beneficiary of the subordination provisions
set forth in this Section 3.4.
4.    CONVERSION.
4.1    Optional Conversion. Subject to the limitations set forth in Sections 4.4
and 4.5, at the option of each Purchaser, each Purchaser shall have the right to
convert all or any portion of the Notes held by such Purchaser at any time into
Common Stock at a conversion price equal to $3.65 per share (the “Conversion
Price”).
4.2    Automatic Conversion. The Outstanding Balance shall automatically convert
into shares of Common Stock at the Conversion Price immediately following the
earliest of (a) the time at which the 30-day VWAP of a share of the Common Stock
is $10.00, or (b) the time at


6

--------------------------------------------------------------------------------





which the Company achieves cumulative net sales from the sales of Phexxi
(determined in accordance with GAAP) of $100,000,000; provided, however, that
clause (b) above be of no further force or effect as of and after July 1, 2022.
4.3    Conversion Mechanics. If a Purchaser elects to convert any portion of a
Note pursuant to Section 4.1, or if the Notes are automatically converted
pursuant to Section 4.2, such Purchaser shall (a) tender to the Company a
conversion notice in substantially the form attached as Exhibit A to the Note (a
“Conversion Notice”), and (b) surrender to the Company the Note to be converted,
which shall be tendered to the Company within two Trading Days from the delivery
of the Conversion Notice. The Company shall deliver the Common Stock to a
Purchaser by the later of (x) two Trading Days after delivery of the Conversion
Notice, or (y) delivery of the Note that is the subject of the Conversion Notice
(the “Share Delivery Date”).
4.4    No Fractional Shares. Upon the conversion of a Note, in lieu of any
fractional shares to which the holder of the Note would otherwise be entitled,
the Company shall pay the Note holder cash equal to such fraction multiplied by
the Conversion Price.
4.5    Beneficial Ownership Conversion Limits. Notwithstanding Section 4.1 or
Section 4.2, the Purchaser shall not have the right to convert all or any
portion of the Notes held by such Purchaser pursuant to Section 4.1 nor shall
any Note be automatically converted pursuant to Section 4.2, to the extent that
after giving effect to such conversion the Purchaser (together with its
Affiliates and any other Persons acting as a group together with the Purchaser
or any of the Purchaser’s Affiliates (such Persons, collectively, the
“Attribution Parties”)), would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Purchaser and its
Affiliates and Attribution Parties shall not include the number of shares of
Common Stock that would be issuable upon exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company in
each case to the extent subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the Purchaser
or any of its Affiliates or Attribution Parties. Except as set forth in the
preceding sentence, for purposes of this Section 4.5, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations promulgated
thereunder, it being acknowledged by the Purchaser that the Company is not
representing to the Purchaser that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Purchaser is solely responsible for
any schedules required to be filed in accordance therewith. A determination as
to any “group” status as contemplated above shall be determined in accordance
with Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 4.5, in determining the number of
outstanding shares of Common Stock, a Purchaser may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the SEC, as the case may be, (B) a more
recent public announcement by the Company or (C) a more recent written notice by
the Company setting forth the number of shares of Common Stock outstanding. Upon
the written or oral request of the Purchaser, the Company shall, within one
Trading Day, confirm orally and in writing to the Purchaser the number of shares
of Common Stock then outstanding. In any case, the number of


7

--------------------------------------------------------------------------------





outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company by the Purchaser or its
Affiliates or Attribution Parties since the date as of which such number of
outstanding shares of Common Stock was last publicly reported or confirmed to
the Purchaser. The “Beneficial Ownership Limitation” shall initially be 4.99% of
the number of shares of the Common Stock outstanding immediately prior to, and
immediately after giving effect to, the conversion of all or any portion of the
Notes. The Purchaser, upon written notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions in this Section 4.5,
provided, that any increase in the Beneficial Ownership Limitation will not be
effective until the 61st day after such notice is delivered to the Company.
Further and to the extent required by applicable Nasdaq rules, the Beneficial
Ownership Limitation may not exceed 19.99% unless the Stockholder Approval has
been previously obtained.
5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as otherwise set
forth in the SEC Reports (as defined below), the Company hereby represents and
warrants to the Purchasers as of the Closing Date as follows:
5.1    Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under, and by
virtue of, the laws of its jurisdiction of formation and has all requisite
corporate power and authority to own its properties and assets and to carry on
its business as now conducted and as presently proposed to be conducted. The
Company is qualified to do business as a foreign corporation in each
jurisdiction where failure to be so qualified would have a material adverse
effect on the financial condition, business, or operations of the Company taken
as a whole.
5.2    Corporate Power and Authority; Valid Issuance of Shares.
(a)    The Company has all requisite corporate power and has taken all necessary
corporate action required for the due authorization, execution, delivery and
performance by the Company of the Transaction Documents and the Side Letter and
the consummation of the transactions contemplated hereby and thereby. The
execution, delivery and performance by the Company of the Side Letter and the
Transaction Documents and the consummation by the Company of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
board of directors or a duly authorized committee thereof and no further consent
or authorization of the Company, its board of directors or its stockholders is
required. This Agreement and the Side Letter has been duly executed and
delivered by the Company, and the other instruments referred to herein to which
it is a party and any Transaction Document to which it is a party will be duly
executed and delivered by the Company, and each such instrument or Transaction
Document constitutes or will constitute a legal, valid and binding obligation of
the Company enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.


8

--------------------------------------------------------------------------------





(b)    The shares of Common Stock underlying the Notes (collectively, the
“Shares”) have been duly and validly authorized and, when issued and paid for
pursuant to this Agreement, the Shares will be validly issued, fully paid and
non-assessable, and shall be free and clear of all encumbrances (other than
restrictions on transfer under the Transaction Documents arising under
applicable federal and state securities laws), and will not be subject to
preemptive rights or other similar rights of stockholders of the Company.
(c)    The Notes have been duly and validly authorized by all necessary
corporate action, have been duly and validly executed and delivered, and
constitute valid and binding obligations of the Company.
5.3    Consents. Neither the execution, delivery or performance of this
Agreement by the Company, nor the consummation by it of the obligations and
transactions contemplated hereby (including, without limitation, the issuance,
the reservation for issuance and the delivery of the Shares and the provision to
the Purchaser of the rights contemplated by the Transaction Documents) requires
any consent of, authorization by, exemption from, filing with or notice to any
Governmental Entity or any other Person, other than filings required under
applicable U.S. federal and state securities laws.
5.4    No Conflicts.
(a)    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby (including, without
limitation, the issuance, the reservation for issuance and the delivery of the
Shares and the provision to the Purchaser of the rights contemplated by the
Transaction Documents) will not (i) result in a violation of the certificate of
incorporation, as amended, the by-laws, as amended, or any equivalent
organizational document of the Company or any Subsidiary (the “Charter
Documents”) or require the approval of the Company’s stockholders, (ii) violate,
conflict with or result in the breach of the terms, conditions or provisions of
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give rise to any right of termination,
acceleration or cancellation under, any Material Contract, (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including,
without limitation, U.S. federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any Subsidiary or by which
any property or asset of the Company or any Subsidiary is bound or affected,
(iv) result in a violation of or require stockholder approval under any rule or
regulation of The Nasdaq Stock Market that has not been so obtained, or (v)
except as set forth in this Agreement, result in the creation of any encumbrance
upon any of the Company’s or any of its Subsidiary’s assets.
(b)    Neither the Company nor any Subsidiary is (i) in violation of its Charter
Documents, (ii) in default (and no event has occurred which, with notice or
lapse of time or both, would cause the Company or any Subsidiary to be in
default) under, nor has there occurred any event giving others (with notice or
lapse of time or both) any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company or any Subsidiary is a party, nor has the Company or any Subsidiary
received written


9

--------------------------------------------------------------------------------





notice of a claim that it is in default under, or that it is in violation of,
any Material Contract (whether or not such default or violation has been
waived), (iii) in violation of, or in receipt of written notice that it is in
violation of, any law, ordinance or regulation of any Governmental Entity,
except where the violation would not result in a Material Adverse Effect, and
(iv) in violation of any order of any Governmental Entity having jurisdictional
over the Company or any Subsidiary or any of the Company’s or any Subsidiary’s
properties or assets.
5.5    Capitalization.
(a)    As of the Effective Date, the authorized capital stock of the Company
consists of 305,000,000 shares of capital stock, of which 300,000,000 are
designated as Common Stock and 5,000,000 are designated as preferred stock,
$0.0001 par value per share (“Preferred Stock”). As of September 15, 2020: (i)
81,280,286 shares of Common Stock were issued and outstanding; (ii) 8,985,285
shares of Common Stock were issuable (and such number was reserved for issuance)
upon exercise of options to purchase Common Stock (the “Options”) outstanding as
of such date; (iii) 10,426,107 shares of Common Stock were issuable (and such
number was reserved for issuance) upon exercise of warrants to purchase Common
Stock (the “Outstanding Warrants”) outstanding as of such date; (iv) 1,000,000
shares of Series A Preferred Stock were issuable (and such number was reserved
for issuance) upon exercise of certain rights issued pursuant to that certain
Rights Agreement dated March 24, 2020 (the “Rights Agreement”), which rights
provide the holder thereof with additional rights to subscribe for additional
shares of common stock under certain circumstances in accordance with the terms
of the Rights Agreement (the “Rights”) and (v) the Senior Debt Notes in an
aggregate principal amount of $25,000,000.
(b)    As of September 15, 2020, except for: (i) the Options, (ii) the
Outstanding Warrants, (iii) the Rights, and (iv) the Senior Debt Notes, there
were no options, warrants or other rights to acquire Equity Securities from the
Company.
5.6    Subsidiaries. Except as set forth on Exhibit 21.1 to the Company’s most
recent Annual Report on Form 10-K, the Company does not have any Subsidiaries,
and each such Subsidiary is wholly owned (directly or indirectly) by the
Company, provided that the Purchasers acknowledge and agree that the Company has
dissolved and wound down or will dissolve and wind down the following dormant
Subsidiaries: Evofem Limited, LLC, Evofem Ltd, Evolution Pharma, and Evofem
North America, Inc.
5.7    Material Contracts. Each Material Contract is the legal, valid and
binding obligation of the Company or a Subsidiary, as the case may be,
enforceable against the Company or such Subsidiary, as the case may be, in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies. The
Company and each Subsidiary, as the case may be, is in compliance with all
material terms of the Material Contracts to which it is party, and there has not
occurred any breach, violation or default or any event that, with the lapse of
time, the giving of notice or the election of any Person, or any combination
thereof, would constitute a breach, violation or default by the Company or any
Subsidiary under any such Material Contract or, to


10

--------------------------------------------------------------------------------





the knowledge of the Company and each Subsidiary, by any other Person to any
such contract except where such breach, violation or default would not have a
Material Adverse Effect. Neither the Company nor any Subsidiary has been
notified that any party to any Material Contract intends to cancel, terminate,
not renew or exercise an option under any Material Contract, whether in
connection with the transactions contemplated hereby or otherwise.
5.8    The Nasdaq Stock Market. The Common Stock is listed on The Nasdaq Capital
Market (“Nasdaq”) and, at the time of the issuance, the Shares will be listed
for trading on Nasdaq. To the Company’s knowledge, there are no proceedings to
revoke or suspend such listing or the listing of the Shares. The Company is in
compliance with the requirements of Nasdaq for continued listing of the Common
Stock thereon and any other Nasdaq listing and maintenance requirements, and the
execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby (including
the issuance of the Shares) will not result in any noncompliance by the Company
with any such requirements.
5.9    SEC Reports; Financial Statements; Shell Company Status.
(a)    The Company’s Common Stock is registered under Section 12 of the Exchange
Act. The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, since January 1, 2019 (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Exchange Act and, in each case, to the rules
promulgated thereunder, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
(b)    The financial statements and the related notes of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present
the consolidated financial position of the Company as of and for the dates
thereof and the consolidated results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. There is no transaction, arrangement, or
other relationship between the Company or any Subsidiary and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in SEC Reports and is not so disclosed and would have or reasonably be
expected to result in a Material Adverse Effect.


11

--------------------------------------------------------------------------------





(c)    The Company is not, and has never been, an issuer identified in Rule
144(i)(1) under the Securities Act.
5.10    Disclosure Controls and Procedures; Internal Controls Over Financial
Reporting.
(a)    The Company has established and maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are
effective in all material respects to ensure that material information relating
to the Company, including any consolidated Subsidiaries, is made known to its
principal executive officer and principal financial officer by others within
those entities. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the most recently filed quarterly or annual periodic
report under the Exchange Act (such date, the “Evaluation Date”). The Company
presented in its most recently filed quarterly or annual periodic report under
the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.
(b)    The Company maintains internal control over financial reporting (as such
term is defined in Exchange Act Rule 13a-15(f) and 15d-15(f)) designed to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP and such internal control over financial reporting is effective. The
Company presented in its most recently filed annual report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
Company’s internal control over financial reporting based on their evaluations
as of the end of the period covered by such report. Since the Evaluation Date,
there have been no significant changes in the Company’s internal control over
financial reporting or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal control over financial reporting.
5.11    Absence of Litigation. There is no claim, action, suit, arbitration,
investigation or other proceeding pending against, or to the knowledge of the
Company and each Subsidiary, threatened against or affecting, the Company, any
Subsidiary or any of the Company’s or any Subsidiary’s properties or, to the
knowledge of the Company and each Subsidiary, any of its respective officers or
directors before any Governmental Entity, in each case other than legal
proceedings that are not reasonably expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty relating to the Company or any Subsidiary. There has not been,
and to the knowledge of the Company and each Subsidiary, there is not pending or
contemplated, any investigation by the Commission of the Company or any
Subsidiary or any current or former director or officer of the Company or any
Subsidiary. The Company has not received any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act and, to the Company’s knowledge,
the SEC has not issued any such order.


12

--------------------------------------------------------------------------------





5.12    Due Authorization; Consents. All corporate action on the part of the
Company and its officers, directors and stockholders necessary for (a) the
authorization, execution and delivery of, and the performance of all obligations
of the Company under the Transaction Documents and the Side Letter, (b) the
authorization, issuance, execution and delivery of the Notes by the Company and
(c) the authorization, issuance, reservation for issuance and delivery by the
Company of all of the Equity Securities issuable upon conversion of the
Outstanding Balance (and the securities issuable upon conversion thereof) has
been taken. The Transaction Documents and the Side Letter constitute valid and
binding obligations of the Company, enforceable in accordance with their
respective terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, moratorium, reorganization and similar laws affecting
creditors’ rights generally and to general equitable principles. All consents,
approvals and authorizations of, and registrations, qualifications and filings
with, any federal or state governmental agency, authority or body, or any third
party, required in connection with the execution, delivery and performance of
the Transaction Documents and the Side Letter and the consummation of the
transactions contemplated hereby and thereby have been obtained; provided,
however, that with respect to any required filings under Regulation D or any
other federal or state securities filings, the Company will make such filings
within fifteen Business Days after the Effective Date.
5.13    Valid Issuance of Stock. The outstanding shares of the capital stock of
the Company have been duly and validly issued, fully paid and non-assessable,
and such shares of such capital stock, and all outstanding options and other
securities of the Company have been issued in full compliance with the
registration and prospectus delivery requirements of the Securities Act of 1933,
as amended (the “Securities Act”), and the registration and qualification
requirements of all applicable state securities laws, or in compliance with
applicable exemptions therefrom, and all other provisions of applicable federal
and state securities laws, including, without limitation, anti-fraud provisions.
5.14    Compliance with Laws.
(a)    Except as would not result in a Material Adverse Effect: (i) the Company
is and has been in compliance with statutes, laws, ordinances, rules and
regulations applicable to the Company for the ownership, testing, development,
manufacture, packaging, processing, use, labeling, storage, or disposal of any
product manufactured by or on behalf of the Company or out-licensed by the
Company (a “Company Product”), including without limitation, the Federal Food,
Drug, and Cosmetic Act, 21 U.S.C. § 301, et seq., the Public Health Service Act,
42 U.S.C. § 262, similar laws of other Governmental Entities and the regulations
promulgated pursuant to such laws (collectively, “Applicable Laws”); (ii) the
Company possesses all licenses, certificates, approvals, authorizations, permits
and supplements or amendments thereto required by any such Applicable Laws
and/or for the ownership of its properties or the conduct of its business as it
relates to a Company Product and as described in the SEC Reports (collectively,
“Authorizations”) and such Authorizations are valid and in full force and effect
and the Company is not in violation of any term of any such Authorizations;
(iii) the Company has not received any written notice of adverse finding,
warning letter or other written correspondence or notice from the U.S. Food and
Drug Administration (the “FDA”) or any other Governmental Entity alleging


13

--------------------------------------------------------------------------------





or asserting noncompliance with any Applicable Laws or Authorizations relating
to a Company Product; (iv) the Company has not received written notice of any
ongoing claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any Governmental Entity or third party alleging
that any Company Product, operation or activity related to a Company Product is
in violation of any Applicable Laws or Authorizations or has any knowledge that
any such Governmental Entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding, nor, to the
Company’s knowledge, has there been any noncompliance with or violation of any
Applicable Laws by the Company that would reasonably be expected to require the
issuance of any such written notice or result in an investigation, corrective
action, or enforcement action by the FDA or similar Governmental Entity with
respect to a Company Product; (v) the Company has not received written notice
that any Governmental Entity has taken, is taking or intends to take action to
limit, suspend, modify or revoke any Authorizations or has any knowledge that
any such Governmental Entity has threatened or is considering such action with
respect to a Company Product; and (vi) the Company has filed, obtained,
maintained or submitted all reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete, correct and not misleading on the date filed (or were
corrected or supplemented by a subsequent submission).
(b)    To the Company’s knowledge, neither the Company nor any of its directors,
officers, employees or agents, has made, or caused the making of, any false
statements on, or material omissions from, any other records or documentation
prepared or maintained to comply with the requirements of the FDA or any other
Governmental Entity.
(c)    The clinical studies and tests conducted by the Company or on behalf of
the Company, have been and, if still pending, are being conducted in all
material respects pursuant to all Applicable Laws and Authorizations; the
descriptions of the results of such clinical studies and tests contained in the
SEC Reports are accurate and complete in all material respects and fairly
present the data derived from such clinical studies and tests; the Company is
not aware of any clinical studies or tests, the results of which the Company
believes reasonably call into question the research, nonclinical or clinical
study or test results described or referred to in the SEC Reports when viewed in
the context in which such results are described; and the Company has not
received any written notices or correspondence from any Governmental Entity
requiring the termination, suspension or material modification of any clinical
study or test conducted by or on behalf of the Company.
5.15    Intellectual Property Matters. The Company owns, possesses, licenses or
has other rights to use, on reasonable terms, all patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of the Company’s business as now conducted or as proposed in the SEC
Reports to be conducted (the “Company Intellectual Property”). To the knowledge
of the Company, there are no rights of third parties to any Company Intellectual
Property, other than as


14

--------------------------------------------------------------------------------





licensed by the Company and pursuant to the Senior Debt Notes. To the knowledge
of the Company, there is no infringement by third parties of any Company
Intellectual Property. There is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
rights in or to any Company Intellectual Property. There is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any Company Intellectual Property. There is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others that the Company infringes or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary rights of others. The
Company is not aware of any facts required to be disclosed to the USPTO which
have not been disclosed to the USPTO and which would preclude the grant of a
patent in connection with any patent application of the Company Intellectual
Property or could form the basis of a finding of invalidity with respect to any
issued patents of the Company Intellectual Property.
5.16    Absence of Changes. Since the Evaluation Date: (a) there has not been
any Material Adverse Effect or any event or events that individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect; (b)
there has not been any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock, (c)
neither the Company nor any Subsidiary has sustained any material loss or
interference with the Company’s or any Subsidiary’s business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority, and (d) neither the Company
nor any Subsidiary has incurred any material liabilities except in the ordinary
course of business.
5.17    Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Charter Documents or the laws of its
state of incorporation (including Section 203 of the Delaware General
Corporation Law) that is or could become applicable to each Purchaser as a
result of such Purchaser and the Company fulfilling their obligations or
exercising their rights under this Agreement, including without limitation as a
result of the Company’s issuance of the Shares and such Purchaser’s ownership of
the Shares.
5.18    Compliance with Other Instruments. The authorization, execution and
delivery of the Transaction Documents, the execution and delivery of the Side
Letter, the issuance and delivery of the Notes, and the performance of all
obligations hereunder and thereunder, will not constitute or result in a breach,
default or violation of: (a) any law or regulation applicable to the Company,
(b) any term or provision of the Company’s current certificate of incorporation
or bylaws (or any comparable organization document of the Company), or (c) any
material agreement or instrument by which the Company is bound or to which its
properties or assets are subject that could reasonably be expected to result in
a Material Adverse Effect.


15

--------------------------------------------------------------------------------





5.19    Investment Company Act. The Company is not an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company”, within the meaning of the Investment Company Act of 1940.
5.20    Ownership of Properties.
(a)    The Company and each of its Subsidiaries has valid and legal title to, or
valid leasehold interests in, all property necessary or used in the ordinary
conduct of its business, except as would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the financial
condition, business, or operations of the Company taken as a whole.
(b)    The Company owns, or is licensed or otherwise has the right to use, all
intellectual property necessary to conduct its business as currently conducted
except for such intellectual property the failure of which to own or have a
license or other right to use would not reasonably be expected to have, either
individually or in the aggregate, a material adverse effect on the financial
condition, business, or operations of the Company taken as a whole. To the
knowledge of the Company, (a) the conduct and operations of the businesses of
the Company do not, and the anticipated products and intellectual property
applications of the Company will not, infringe upon, misappropriate, dilute or
violate any intellectual property owned by any other Person and (b) no other
Person has contested any right, title or interest of the Company in any Company
Intellectual Property or any anticipated products and applications derived or
expected to be derived therefrom.
(c)    The property of the Company and its Subsidiaries is subject to no Liens
other than in connection with the Senior Debt Notes.
5.21    Disclosure; Remedies.
(a)    The Company understands and confirms that the Purchaser will rely on the
foregoing representations in effecting transactions in securities of the
Company. No representation or warranty by the Company contained in this
Agreement contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company
acknowledges and agrees that the Purchaser does not make and has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 6 hereof.
(b)    To the extent that the Company makes a material misrepresentation under
Section 5 and, within one year from the applicable Closing, a Purchaser provides
written notice of such material misrepresentation, then such Purchaser may elect
to rescind the purchase of the Note(s) purchased within that one-year period,
whereupon such Purchaser will tender the Note(s) to the Company in consideration
for the applicable Purchase Price. The foregoing rescission right shall be in
addition to any other rights or remedies that the Purchaser may have under the
Transaction Documents or under applicable law, provided that if such Purchaser
elects the


16

--------------------------------------------------------------------------------





foregoing rescission remedy and is refunded the Purchase Price, then such
Purchaser may not assert any other remedies under the Transaction Documents.
6.    REPRESENTATIONS AND WARRANTIES OF PURCHASERS. Each Purchaser, severally
but not jointly, represents and warrants to the Company as follows as of the
Closing Date as follows:
6.1    Investigation; Economic Risk. Each Purchaser acknowledges that it has had
an opportunity to discuss the business, affairs and current prospects of the
Company with its officers. Each Purchaser further acknowledges having had access
to information about the Company that it has requested. Each Purchaser
acknowledges that it is able to fend for itself in the transactions contemplated
by this Agreement and has the ability to bear the economic risks of its
investment pursuant to this Agreement. Each Purchaser further acknowledges that
it has obtained its own attorneys, business advisors and tax advisors as to
legal, business and tax advice (or has decided not to obtain such advice) and
has not relied on the Company for such advice.
6.2    Purchase for Own Account. Each Note issued to each Purchaser and the
securities issuable upon conversion thereof will be acquired by such Purchaser
for its own account, not as a nominee or agent, and not with a view to or in
connection with the sale or distribution of any part thereof.
6.3    Exempt from Registration; Restricted Securities. Each Purchaser
understands that the sale of the Notes will not be registered under the
Securities Act on the grounds that the sale provided for in this Agreement is
exempt from registration under of the Securities Act, and that the reliance on
such exemption is predicated in part on each Purchaser’s representations set
forth in this Agreement. Each Purchaser understands that the Notes and the
securities issuable upon conversion thereof are restricted securities within the
meaning of Rule 144 under the Securities Act, and must be held indefinitely
unless they are subsequently registered or an exemption from such registration
is available.
6.4    Accredited Investor. Each Purchaser is an “accredited investor” within
the meaning of Rule 501 of Regulation D of the Securities and Exchange
Commission.
6.5    Foreign Purchasers. If a Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), such Purchaser hereby represents that it has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with any
invitation to purchase the Notes a or any use of this Agreement, including (i)
the legal requirements within its jurisdiction for the purchase of the Notes a,
(ii) any foreign exchange restrictions applicable to such purchase, (iii) any
government or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Notes or any Equity Securities
which the Notes may be converted into pursuant to the terms hereof. The
Company’s offer and sale and Purchaser’s acquisition of and payment for and
continued beneficial ownership of the Notes or any Equity Securities which the
Notes may be converted into pursuant to the terms hereof will not violate any
applicable securities or other laws of such Purchaser’s jurisdiction.


17

--------------------------------------------------------------------------------





6.6    No Disqualification Events. No (i) Purchaser, (ii) any of their
directors, executive officers, other officers that may serve as a director or
officer of any company in which a Purchaser invests, general partners or
managing members, nor (iii) any beneficial owner of the Company’s voting Equity
Securities (in accordance with Rule 506(d) of the Securities Act held by a
Purchaser is subject to any of the “bad actor” disqualifications described in
Rule 506(d)(1)(i) through (viii) under the Securities Act (“Disqualification
Events”)), except for Disqualification Events covered by Rule 506(d)(2)(ii) or
(iii) or (d)(3) under the Securities Act and disclosed reasonably in advance of
a Closing in writing in reasonable detail to the Company.
7.    COVENANTS. The following covenants shall apply so long as at least
$3,000,000 of principal under the Notes remains outstanding:
7.1    Affirmative Covenants. The Company covenants, for so long as this
Agreement is in effect:
(a)    the Company will, at all times, maintain sufficient authorized and
unissued shares of Common Stock in order to permit the full conversion of the
Notes (in each case, without regard to the Beneficial Ownership Limitations);
(b)    promptly after the occurrence thereof, the Company will notify the
Purchasers of the occurrence of any Event of Default or any event which would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the financial condition, business, or operations of the
Company taken as a whole;
(c)    the Company promptly will promptly deliver such additional information
regarding the business, financial or corporate affairs of the Company or any
Subsidiary thereof, or compliance with the terms of the Transaction Documents,
as any Purchaser may from time to time reasonably request, provided that the
Company shall not be required to deliver any information that (i) the Company is
separately obligated to deliver to a Purchaser pursuant to the Side Letter or
(ii) constitutes material non-public information unless Purchaser agrees to
enter into a non-disclosure agreement that provides that Purchaser shall
maintain the same as confidential until such time as the same is no longer
material non-public information;
(d)    the Company shall, upon the request of the Purchasers, enter into a
Registration Rights Agreement, in substantially the form of Exhibit B attached
hereto (the “Registration Rights Agreement”); in the event the Registration
Rights Agreement is executed, the Purchasers shall have the registration rights
set forth in the Registration Rights Agreement and the Company shall comply in
all respects with all of its obligations thereunder;
(e)    by no later than June 30, 2022, the Company shall have recognized
cumulative net sales from sales of Phexxi (determined in accordance with GAAP)
of at least $100,000,000;
(f)    unless previously made public, as soon as available, but not later than
210 days after the end of each fiscal year, the Company will deliver to each
Purchaser annual audited (unless the Purchaser agrees in its reasonable
discretion that such financial statements may be


18

--------------------------------------------------------------------------------





unaudited) and certified consolidated balance sheets and related statements of
income and stockholders’ equity, prepared in accordance with GAAP, together with
a comparison in reasonable detail to the prior year’s audited financial
statements; and
(g)    the Company shall comply with such other covenants and obligations
arising under the Transaction Documents.
7.2    Negative Covenants. Neither the Company nor any Subsidiary shall, without
the prior written consent of the Requisite Purchasers, take any of the following
actions:
(a)    create, incur, assume or suffer to exist any Indebtedness or any
guarantees or other contingent obligations with respect thereto that, in each
case, is senior to the Notes in terms of right of repayment other than the
Senior Debt Notes; or
(b)    the entry into any royalty financing or synthetic royalty financing
arrangement with respect to Phexxi providing for the sale by the Company of a
direct or interest in Phexxi revenues in excess of 10% of the cumulative net
sales from sales of Phexxi in the United States (determined in accordance with
GAAP).
8.    DEFAULT.
8.1    For purposes of this Agreement, the term “Event of Default” shall mean
any of the following:
(a)    the Company shall fail to pay any principal of or interest on any Note
when the same shall be due and payable;
(b)    the Company fails to comply with its obligation to convert the Notes as
described in this Agreement and such default continues for a period of three (3)
Business Days;
(c)    (i) the Company shall default under any agreement under which any
Indebtedness in an aggregate principal amount then outstanding of $150,000 or
more is created in a manner entitling the holder of such Indebtedness or a
trustee to accelerate the maturity of such Indebtedness and such default shall
remain uncured for a period of at least sixty (60) days or (ii) the Company
shall fail to make any payment when due (after any applicable notice or grace
period) under any Indebtedness in an aggregate principal amount then outstanding
of $150,000 or more and such failure shall remain uncured for a period of at
least sixty (60) days;
(d)    any representation or warranty made by the Company under or in connection
with this Agreement shall prove to have been incorrect in any material respect
when made;
(e)    the Company shall fail to perform or observe any term, covenant or
agreement contained in any Transaction Document and such failure shall remain
uncured for a period of at least sixty (60) days;


19

--------------------------------------------------------------------------------





(f)    the filing of a petition in bankruptcy or under any similar insolvency
law by the Company, the making of an assignment for the benefit of creditors, or
if any involuntary petition in bankruptcy or under any similar insolvency law is
filed against the Company and such petition is not dismissed within sixty (60)
days after the filing thereof; or
(g)    any material provision of any Transaction Document, at any time after its
execution and delivery and for any reason other than satisfaction in full of all
the Notes, other than unasserted contingent obligations, ceases to be in full
force and effect; or the Company or any other Person contests in any manner the
validity or enforceability of any material provision of any Transaction
Document; or the Company denies that it has any or further liability or
obligation under any Transaction Document or purports to revoke, terminate or
rescind any material provision of any Transaction Document.
8.2    After the occurrence and during the continuance of an Event of Default,
the Requisite Purchasers may, at their option, accelerate repayment of the
Outstanding Balance payable in which case the Outstanding Balance and all
accrued and unpaid interest thereon and all other amounts due hereunder and
under the Notes shall be due and payable immediately.
9.    CONDITIONS PRECEDENT. This Agreement shall become effective and binding
upon the parties hereto only on the Effective Date if the following conditions
precedent have been satisfied:
(a)    The Purchasers shall have received (i) a counterpart of this Agreement
signed on behalf of each party hereto, (ii) a Note payable to each Purchaser
signed by the Company, and (iii) the Side Letter signed on behalf of each party
thereto;
(b)    The Purchasers shall have received certified copies of the resolutions of
the Board of Directors of the Company approving this Agreement, the transactions
contemplated hereby and each Note to which it is or is to be a party;
(c)    The Purchasers shall have received such other documents as any Purchaser
shall have reasonably requested in connection with the Transaction Documents and
the Side Letter.
10.    MISCELLANEOUS.
10.1    Disclosure; Publicity. Prior to public disclosure of this Agreement and
the transactions contemplated herein (including in any Current Report on Form
8-K and any proxy statement), the Company shall provide the Purchasers with such
draft disclosure and provide the Purchasers an opportunity to review and comment
on such disclosure, which comments the Company will incorporate where reasonably
requested.
10.2    Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall
be governed in all respects by and construed in accordance with the laws of the
State of New York without regard to provisions regarding choice of laws. Each of
the parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive


20

--------------------------------------------------------------------------------





jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to the Transaction Documents
and/or the Side Letter to which it is a party, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the fullest extent permitted by law, in such Federal court. Each of the Company
and the Purchasers irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to the Side Letter or any of the Transaction
Documents or the actions of any Purchaser in the negotiation, administration,
performance or enforcement thereof.
10.3    Successors and Assigns.
(a)    Except as otherwise expressly provided herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors and assigns
of the parties hereto. Without the prior written consent of the Requisite
Purchasers, the Company may not assign any of its rights or obligations under
the Transaction Documents, and any such purported assignment shall be void. Each
Purchaser, so long as no Event of Default has occurred and is continuing, with
the consent of the Company (not to be unreasonably withheld), may assign or
grant a participation in its Note or its rights and obligations hereunder or
under any Note; provided, that (i) no such consent shall be required in
connection with any assignment to another Purchaser or an Affiliate of a
Purchaser , (ii) with respect to any assignment, such Purchaser or any
registered assign, as applicable, shall provide to the Company the relevant
documentation effecting the assignment and, for the avoidance of doubt, no such
assignment shall be effective until recorded in the Register in accordance with
Section 10.3(b) and (iii) any assignee shall agree to be bound by the terms of
this Agreement and any other Transaction Document, as applicable.
(b)    The Company shall maintain a copy of the assignment documentation
provided to it by any Purchaser (or any registered assign) and a register for
the recordation of the names and addresses of the Purchasers, and the principal
amounts (and stated interest) of each Note owing to each Purchaser (or any
registered assign) pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Company and each Purchaser (and registered assign) shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Purchaser hereunder for all purposes of this Agreement. The Register shall
be available for inspection by any Purchaser (or registered assign) at any
reasonable time and from time to time upon reasonable prior notice.
10.4    Entire Agreement. The Transaction Documents and the Side Letter
constitute the entire understanding and agreement between the parties with
regard to the subjects hereof and thereof.
10.5    Payment of Fees and Expenses. Each of the Company and the Purchasers
shall bear its own expenses and legal fees incurred on its behalf with respect
to this Agreement and the transactions contemplated hereby; provided, that the
Company shall reimburse the Purchasers for reasonably incurred and documented
fees and expenses of the Purchasers in connection with the negotiation and
preparation of the Transaction Documents and Side Letter, including the


21

--------------------------------------------------------------------------------





reasonable and documented fees and expenses of counsel to the Purchasers, in any
event not to exceed an aggregate of $75,000.
10.6    Certain Adjustments. All share and per-share values, including the
Conversion Price, set forth in the Transaction Documents shall be automatically
adjusted to reflect any stock dividends, stock splits, reclassifications,
combinations, subdivisions, distributions or similar recapitalization events
affecting such securities that occur after the Effective Date.
10.7    Notices. All notices, requests, waivers and other communications made
pursuant to this Agreement shall be in writing and shall be deemed delivered,
given and received when delivered (by hand, by registered mail, by courier or
express delivery service, by e-mail or by facsimile) to the address, e-mail
address or facsimile telephone number set forth beneath the name of such party
on its signature page to this Agreement (or to such other address, e-mail
address or facsimile telephone number as such party will have specified in a
written notice given to the other parties hereto). Notice shall be deemed given
when sent electronically (via email or facsimile), provided that a confirming
copy of such notice shall be sent in print form, unless the sender receives an
acknowledgement of receipt of the electronic notice (e.g., reply email). In the
even that notice is given to the Company, a courtesy copy, which shall not
constitute notice, shall also be provided to Mintz, Levin, Cohn, Ferris, Glovsky
and Popeo, P.C., 3580 Carmel Mountain Road, Suite 300, San Diego, California,
Attention: Adam C. Lenain.
10.8    Amendments and Termination. Any term of this Agreement and any other
Transaction Document may be amended only with the written consent of the Company
and the Requisite Purchasers. However, no amendment may, without the consent of
all affected Purchasers (a) reduce the percentage of Purchasers required to take
or approve any action hereunder or thereunder; (b) reduce the amount or change
the time of payment of any amount owing or payable with respect to any Note or
change the rate of interest or the manner of calculation of interest payable
with respect to any Note; (c) modify the manner of payment or the order of
priorities in which payments or distributions hereunder will be made as between
the Purchasers and the Company or as among the Purchasers; (d) alter or modify
in any respect, or waive, the provisions with respect to the conversion of the
Notes; or (e) consent to any assignment of the Company’s rights under the
Transaction Documents.
10.9    Titles and Subtitles. The titles of the sections and clauses of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
10.10    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Delivery by facsimile or e-mail of an executed
counterpart of a signature page shall be effective as delivery of an original
executed counterpart.
10.11    Severability. Should any provision of this Agreement be determined to
be illegal or unenforceable, such determination shall not affect the remaining
provisions of this Agreement.
10.12    Allocation of Payments. The Purchasers acknowledge that the Notes are
pari passu obligations against each of the other Notes. Each payment of interest
or principal on the


22

--------------------------------------------------------------------------------





Notes shall be allocated among all of the Notes at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid balances of
principal outstanding thereunder. If any Purchaser shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest under any of his, her or its Notes or other obligations
hereunder in an amount in excess of his, her or its pro rata share thereof as
provided herein, then such Purchaser shall forthwith pay such excess to the
Company which amount the Company shall thereupon pay to the Purchasers on a pro
rata basis.
10.13    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Transaction Document, the interest paid or agreed to be paid
under the Transaction Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If any
Purchaser shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Notes or, if it exceeds
such unpaid principal, refunded to the Company. In determining whether the
interest contracted for, charged, or received by the Purchasers exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the obligations
hereunder.
10.14    Certain Tax Matters. Any and all payments by or on account of any
obligation of the Company under the Notes or this Agreement shall be made
without deduction or withholding for any taxes, levies, imposts, duties,
deductions, withholdings or assessments, fees or other charges imposed by any
governmental authority, including any interest, additions to tax or penalties
applicable thereto (“Taxes”), except as required by applicable law. If the
Company is required by applicable law to withhold or deduct any Taxes from any
such payment, then the Company shall withhold or deduct such Taxes, the Company
shall timely pay the full amount withheld or deducted to the relevant taxing
authority in accordance with applicable law, and the sum payable by the Company
shall be increased as necessary so that after deduction or withholding has been
made for any such Tax (other than any such Tax that is an income Tax), including
such deductions or withholdings applicable to additional sums payable under this
Section 10.14, the applicable recipient receive an amount equal to the sum it
would have received had no such deduction or withholding been made.
Notwithstanding the foregoing, the increase of the sum payable described in the
immediately preceding sentence shall not be required with respect to payments by
or on account of any obligation of the Company under the Notes or this Agreement
for Taxes withheld or deducted from such payments (A) to the extent such Taxes
result from the failure of the applicable recipient to provide to the Company
(i) a valid properly executed Internal Revenue Service Form W-9 (if such
recipient is a U.S. person for U.S. federal income tax purposes) or (ii) a valid
properly executed appropriate Internal Revenue Service Form W-8 (if such
recipient is not a U.S. person for U.S. federal income tax purposes)
establishing a complete exemption from U.S. federal tax withholding to the
extent it is legally entitled to do so or (B) in the case of a Purchaser (or
registered assign) that is not a U.S. person for U.S. federal income tax
purposes, to the extent such Taxes are U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such person with respect to an
applicable interest in a Note pursuant to a law in effect on the date on which
(i) such person


23

--------------------------------------------------------------------------------





acquires such interest in the Note or (ii) such person changes its lending
office, except in each case to the extent that amounts with respect to such
Taxes were payable either to such person’s assignor immediately before such
person became a party hereto or to such person immediately before it changed its
lending office. The Company agrees to pay any and all stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise in
respect of this Agreement or the Note.
[Signature page follows.]






24

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
to be effective as of the date first above written.
EVOFEM BIOSCIENCES, INC., as Company
By:
/s/ Justin J. File
 
Name: Justin J. File
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
Address:
 
 
12400 High Bluff Drive, Suite 600
 
San Diego, CA
 
 
 
 
Email: jfile@evofem.com
 
 
 
 
 
 











 




Signature Page to Securities Purchase and Security Agreement

--------------------------------------------------------------------------------






ADJUVANT GLOBAL HEALTH
TECHNOLOGY FUND, LP,
as a Purchaser
 
By:  Adjuvant Capital GP, L.P., its General Partner
 
 
 
By: Adjuvant Capital Management, LLC, its General Partner


 
 
 
 
 
 
By:
/s/ Jenny Yip
 
Name: Jenny Yip
Title: Co-President
 




 
 
 
 
 
 
Address: 445 Fifth Ave, #20D
               New York, NY 10016
 
 
 
Email: jy@adjuvantcapital.com


 
Note Principal Purchased at Closing:


 
 
 
$        20,853,960.00


 
 
 





Signature Page to Securities Purchase and Security Agreement

--------------------------------------------------------------------------------





ADJUVANT GLOBAL HEALTH
TECHNOLOGY FUND, DE, LP,
as a Purchaser
 
 
 
By: Adjuvant Capital GP, L.P., its General Partner
 
 
 
By: Adjuvant Capital Management, LLC, its General Partner


 
 
 
 
 
 
By:
/s/ Jenny Yip
 
Name: Jenny Yip
Title: Co-President
 
 
 
 
 
 
 
 
 
Address: 445 Fifth Ave, #20D
New York, NY 10016
 
 
 
Email: jy@adjuvantcapital.com
 
 
 
Note Principal Purchased at Closing:
 
 
 
$        4,146,040.00
 
 
 











Signature Page to Securities Purchase and Security Agreement

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF NOTE









--------------------------------------------------------------------------------






EXHIBIT B
FORM OF REGISTRATION RIGHTS AGREEMENT





